
	
		I
		111th CONGRESS
		1st Session
		H. R. 1678
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a bad
		  debt deduction to doctors to partially offset the cost of providing
		  uncompensated care required to be provided under amendments made by the
		  Emergency Medical Treatment and Labor Act.
	
	
		1.Short titleThis Act may be cited as the
			 Mitigating the Impact of Uncompensated
			 Service and Time Act of 2009.
		2.Bad debt
			 deduction for doctors to partially offset the cost of providing uncompensated
			 care required to be provided under amendments made by the Emergency Medical
			 Treatment and Labor Act
			(a)In
			 generalSection 166 of the Internal Revenue Code of 1986
			 (relating to bad debts) is amended by redesignating subsection (f) as
			 subsection (g) and by inserting after subsection (e) the following new
			 subsection:
				
					(f)Bad debt
				treatment for doctors to partially offset cost of providing uncompensated care
				required to be provided
						(1)Amount of
				deduction
							(A)In
				generalFor purposes of subsection (a), the basis for determining
				the amount of any deduction for an eligible EMTALA debt shall be treated as
				being equal to the excess of—
								(i)the Medicare
				payment amount, over
								(ii)any other
				compensation received with respect to such debt.
								(B)Medicare payment
				amountFor purposes of
				subparagraph (A), the Medicare payment amount with respect to an eligible
				EMTALA debt is the fee schedule amount established under section 1848 of the
				Social Security Act for the physicians’ service (to which such debt relates) as
				if the service were provided to an individual enrolled under part B of title
				XVIII of such Act.
							(2)Eligible EMTALA
				debtFor purposes of this section, the term eligible EMTALA
				debt means any debt if—
							(A)such debt arose as a result of physicians’
				services—
								(i)which were
				performed in an EMTALA hospital by a physician (whether as part of medical
				screening or necessary stabilizing treatment and whether as an emergency
				department physician, as an on-call physician, or otherwise), and
								(ii)which were
				required to be provided under section 1867 of the Social Security Act (42
				U.S.C. 1395dd), and
								(B)such debt is
				owed—
								(i)to
				such physician, or
								(ii)to an entity
				if—
									(I)such entity is a
				corporation and the sole shareholder of such corporation is such physician,
				or
									(II)such entity is a
				partnership and any deduction under this subsection with respect to such debt
				is allocated to such physician or to an entity described in subclause
				(I).
									(3)Other
				definitionsFor purposes of this subsection—
							(A)Emergency
				department physicianThe term
				‘emergency department physician’ means any physician who is recognized as a
				career emergency physician, as evidenced by membership in the American College
				of Emergency Physicians, or is certified by the American Board of Emergency
				Medicine, the American Osteopathic Board of Emergency Medicine, or the American
				Board of Pediatrics.
							(B)PhysicianThe
				term physician has the meaning given such term in section
				1861(r) of the Social Security Act (42 U.S.C. 1395x(r)).
							(C)EMTALA
				hospitalThe term
				EMTALA hospital means any hospital having a hospital emergency
				department which is required to comply with section 1867 of the Social Security
				Act (42 U.S.C. 1395dd) (relating to examination and treatment for emergency
				medical conditions and women in labor).
							(D)Physicians’
				servicesThe term
				physicians’ services has the meaning given such term in section
				1861(q) of the Social Security Act (42 U.S.C.
				1395x(q)).
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to debts
			 arising from services performed in taxable years beginning after the date of
			 the enactment of this Act.
			
